DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 20, [0058], line 3: “Step 326 may be perform” should read “Step 326 may be performed”
The use of the terms Intel, Dragon, and Twitter, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.
Drawings
The drawings are objected to because Fig. 4B includes the element 410, which is not included in the Specification (See MPEP 1.84 Standards for Drawings (p)(5)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “an input content item” and “an output content item” in line 1. Line 3 also recites “an input content item” and line 11 also recites “an output content item.” Claims 1 and 11 are therefore indefinite as it is unclear if the limitations of “an input content item” and “an output content item” refer to the same limitations of lines 1 and 11 or further limitations. Similarly, the claims recite “a local context” and “a global context” in line 6, followed by “a local context” in the last line of the claims and “a local context” and “a global context” in claims 4 and 14, which depend on and incorporates the features of claim 1 and claim 11, respectively. Furthermore, the claims recite “an interpretation” in both lines 8 and 10. These issues are repeated in multiple claims, rendering the claims replete with 35 U.S.C. 112(b) issues too numerous to list individually.  Appropriate correction is required.

Claims 4 and 14 recite the limitation in lines 3-4 “meanings that are associated with a local context or a global context.” Line 5 also recites “a context of the meaning” and line 7 recites “the context of the meaning.” Claims 4 and 14 are therefore indefinite as it is unclear if the limitations of “a context of the meaning” and “the context of the meaning” refer to “a local context,” “a global context,” or a further limitation. For expedited prosecution, “a context of the meaning” and “the context of the meaning” shall be interpreted as “a local or global context of the meaning” and “the local or global context of the meaning” from claim 1.

Claims 6 and 16 recite the limitation “the content item” in line 1. It is unclear if this limitation refers to the “the input content item” or “the output content item” from claim 1 or a further limitation. For expedited prosecution, “the content item” shall be interpreted as “the input content item” from claim 1. The claims further recite “identifying at least one entity … comprises identifying several entities.” It is unclear if identifying one entity satisfies the claim limitation of if multiple entities must be identified. For expedited prosecution, “wherein identifying at least one entity … comprises identifying several entities” shall be interpreted as “wherein several entities are identified.”

Claims 7 and 17 recite the limitation “a semantic meaning” in line 1. It is unclear if this limitation refers to the “one or more meanings” from claim 1 or a further limitation. For expedited prosecution, “a semantic meaning” shall be interpreted as “the one or more meanings” from claim 1.

Claims 2-3, 5, 8-10, 12-13, 15, and 18-20 are rejected as being indefinite due to dependence on the above mentioned claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochura et al. (Patent No. US 9916307 B1), hereinafter Kochura.

Regarding claim 1, Kochura teaches a computer-implemented method for converting an input content item into an output content item (Spec. Col. 1, lines 37-42), the method comprising: 
receiving, from a first user device, an input content item (Spec. Col. 4, lines 36-42; the platform analyzes communications between devices, such as a communication, i.e. an input content item, from device 180); 
identifying at least one entity in the input content item (Spec. Col. 4, lines 40-45; the platform identifies one or more expressions, i.e. one or more entities, which may be an idiom); 
retrieving from a database (Spec. Col. 4, lines 31-35; the platform generates output using information from the knowledge base, i.e. retrieves information from the knowledge base), for each entity, one or more meanings of the entity (Spec. Col. 6, lines 6-9; the knowledge base stores and correlates idioms with their explanations, i.e. meanings, and associated translations), wherein each couple entity-meaning is associated with a local context or a global context of the entity (Spec. Col. 6, lines 26-33; the analyzer evaluates the origin of the idiom and uses characteristics of the origin, i.e. local context of the entity, to determine an explanation, i.e. meaning, of the entity. Therefore the idiom/explanation correlation, i.e. couple entity-meaning, is associated with a local context of the entity); 
computing a weightage for each possible interpretation of the input content item, wherein an interpretation of the input content item is the input content item in which each entity is replaced with one of the one or more meanings (Spec. Col. 5, lines 3-10; the analyzer assigns a confidence level, i.e. a weightage, to the detected idiom, the confidence level varying according to similarity between the potential idiom in the input content item and each of the idioms and entries in the knowledge base, i.e. the one or more meanings. This can be interpreted as assigning a weightage for each interpretation of the input content item, wherein an interpretation is the input content item in which each potential idiom is replaced with one of the one or more idioms and entries in the knowledge base); 
selecting an interpretation of the input content item based on a weightage (Spec. Col. 10, lines 8-17; the choice of explanation is made based on the confidence level); and 
generating for output, to a second user device (Spec. Col. 4, lines 31-35; the AI platform creates output data and transmits it to one or more devices on the network, e.g. device 188 in conversation with device 180), an output content item corresponding to the input content item in which at least one entity is replaced by the meaning or a synonym thereof (Spec. Col. 16, lines 26-29; the output is a window in which the idiom is replaced with its meaning or synonym, i.e. the platform creates an output content item corresponding to the input content item in which at least one entity is replaced by the meaning or a synonym thereof), in response to determining that the couple entity-meaning in the selected interpretation is associated with a local context of the entity (as detailed above, Spec. Col. 6, lines 26-33; the analyzer evaluates the origin of the idiom and uses characteristics of the origin, i.e. local context of the entity, to determine an explanation, i.e. meaning, of the entity, therefore the generating of the output is in response to determining that the couple entity-meaning in the selected interpretation is associated with a local context of the entity).

Regarding claim 2, Kochura further teaches 
identifying a context of the input content item (Spec. Col. 6, lines 26-33; the analyzer evaluates the origin of the idiom to determine characteristics of the communication being evaluated, i.e. a context of the input content item); and 
wherein the weightage of the interpretation takes into account a correspondence between the context of the input content item and the context of the entity in the couple entity-meaning (Spec. Col. 6, lines 26-33; the characteristics, i.e. context, of the communication, i.e. the input content item, is correlated to the origin, i.e. context, of the idiom, i.e. the entity, and the evaluation of this correlation is used to determine the explanation of the idiom. As shown above with respect to claim 1, the selection of the explanation is made based on the weightage. Thus, the weightage must take into account the correspondence between the context of the input content item and the context of the entity in the couple entity-meaning).

Regarding claim 4, Kochura further teaches 
identifying a context of the output content item (Spec. Col. 7, lines 44-53; the translator may identify languages or dialects being used in a communication between two people, i.e. the translator can identify the language, i.e. the context, in which the output content item will be rendered); 22003597-2470-101 
wherein the database includes meanings that are associated with a local context or a global context (Spec. Col. 6, lines 23-33; each entry of the dictionary, i.e. the entity-meaning couples of the knowledge base, may have associated characteristic metadata. The characteristics include origin characteristics, i.e. local context, of the idiom, i.e. the entity), such that each couple-entity meaning is associated with a context of the entity and a context of the meaning (Spec. Col. 7, lines 37-43; characteristic metadata of the expression, i.e. context of the meaning, is attached to the database entry); and 
wherein the weightage of the interpretation takes into account a correspondence between the context of the output content item and the context of the meaning in the couple entity- meaning (Spec. Col. 7, lines 61-67; the translator accounts for translation across dialects, including the dialect of the output, i.e. a context of the output content item, with the translation accounting for the expression associated with the idiom, i.e. context of the meaning, and picks translations based on identified languages in the communication. As shown above with respect to claim 1, the selection of the explanation is made based on the weightage. Thus, the weightage must take into account the correspondence between the context of the output content item and the context of the meaning in the couple entity-meaning).

Regarding claim 5, Kochura further teaches 
identifying a context of the output content item (Spec. Col. 7, lines 44-53; the translator may identify languages or dialects being used in a communication between two people, i.e. the translator can identify the language, i.e. the context, in which the output content item will be rendered); and 
wherein the synonym is determined using the context of the output content item (Spec. Col. 7, lines 61-67; the translator accounts for translation across dialects and picks translations based on identified dialects in the communication. Spec. Col. 12, lines 45-47; the dialects may be variations of the same originating language, and thus the translation of one word or phrase in one dialect can be considered to be a synonym of the word or phrase from the other dialect).

Regarding claim 6, Kochura further teaches wherein identifying at least one entity in the content item comprises identifying several entities in the content item (Spec. Col. 11, lines 17-19; multiple idioms, i.e. entities, may be detected in the conversation, i.e. content item).

Regarding claim 7, Kochura further teaches wherein the weightage takes into account a semantic meaning and/or a grammatic correctness of the interpretation of the input content item (Spec. Col. 9, lines 50-54; grammatical construction affects the confidence level value).

Regarding claim 8, Kochura further teaches generating a request for input, to the first user device and/or the second user device, about the accuracy of the output content item (Spec. Col. 10, lines 34-41; feedback may be requested from the members of the conversation about the accuracy of the explanation).

Regarding claim 9, Kochura further teaches the method of claim 8, further comprising: 
updating a relation between an entity and a meaning in the database upon receiving a confirmation of the accuracy, so that the weightage is increased when the interpretation uses that meaning for the entity (Spec. Col. 10, lines 47-57; the corpus is updated when the member of the conversation accepts or declines the explanation, including the confidence level being updated accordingly).

Regarding claim 10, Kochura further teaches wherein the input content item is a text message or a voice message (Spec. Col. 4, lines 21-25).

Regarding claim 11, the claim is directed to a  computing device for converting an input content item into an output content item, the computing device comprising control circuitry configured to perform the operations of claim 1. Kochura teaches a system comprising these elements (Spec. Col. 1, lines 37-42), therefore claim 11 is rejected on the same grounds.

Regarding claim 12, the claim is directed to the computing device of claim 11 for performing the elements of claim 2 and is rejected on the same grounds.

Regarding claim 14, the claim is directed to the computing device of claim 11 for performing the elements of claim 4 and is rejected on the same grounds.

Regarding claim 15, the claim is directed to the computing device of claim 11 for performing the elements of claim 5 and is rejected on the same grounds.

Regarding claim 16, the claim is directed to the computing device of claim 11 for performing the elements of claim 6 and is rejected on the same grounds.

Regarding claim 17, the claim is directed to the computing device of claim 11 for performing the elements of claim 7 and is rejected on the same grounds.

Regarding claim 18, the claim is directed to the computing device of claim 11 for performing the elements of claim 8 and is rejected on the same grounds.

Regarding claim 19, the claim is directed to the computing device of claim 18 for performing the elements of claim 9 and is rejected on the same grounds.

Regarding claim 20, the claim is directed to the computing device of claim 11 for performing the elements of claim 10 and is rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kochura in view of Orsini et al. (Patent No. US 9245278 B2), hereinafter Orsini.

Regarding claim 3, Kochura teaches the method of claim 1, further comprising: identifying a context of the output content item (Spec. Col. 7, lines 44-53; the translator may identify languages or dialects being used in a communication between two people, i.e. the translator can identify the language, i.e. the context, in which the output content item will be rendered). However, Kochura does not teach wherein the entity is not replaced by the meaning when the context of the output content item is included in the local context of the entity in the selected interpretation.
Orsini teaches systems and methods for enabling multi-lingual communications through modes such as internet-based chats and text-based mobile communications (Abstract). Orsini further teaches flagging portions of messages to not be translated, such as proper nouns, common nouns, and abbreviations (Spec. Col. 3, lines 9-15). 
Adapting Kochura’s language conversion techniques to incorporate the features of Orsini discloses the method of claim 1, further comprising: 
identifying a context of the output content item (Spec. Col. 7, lines 44-53; the translator may identify languages or dialects being used in a communication between two people, i.e. the translator can identify the language, i.e. the context, in which the output content item will be rendered); and 
wherein the entity is not replaced by the meaning when the context of the output content item is included in the local context of the entity in the selected interpretation (the methods of Kochura for identifying the context of the output item and the local context of the entity as detailed above with respect to claim 1, now adapted to not perform the conversion as taught by Orsini in Spec. Col. 3, lines 9-15 based on the context being included in the local context).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura by incorporating the teachings of Orsini. Both Kochura and Orsini are directed to language translation in electronic communications. Additionally, Orsini provides for the conversion of colloquialisms in order to provide the meanings of the colloquialisms and recognizes there may be instances where it may be desired that portions of the text including the colloquial words or phrases not be translated (Spec. Col. 26, lines 29-37). Kochura also recognizes instances where the user may wish to remove a translation or conversion (Spec. Col. 14, lines 14-19). Given the overlap, in particular, the removal of explanations and translations, incorporation of the features of Orsini into Kochura would have been predictable to one of ordinary skill in the art at the time of filing.

Regarding claim 13, the claim is directed to the computing device of claim 11 for performing the elements of claim 3 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Indukuri et al. (Pub. No. US 2012/0259617 A1) teaches a method for identifying slang in review comments and determining the sentiment of the slang for display as output (Abstract).
Zhao (Pub. No. US 2018/0329894 A1) teaches an AI based language conversion method involving a plurality of conversion candidate words, assigning scores to each candidate word when used in the sentence to be converted, and determining the target conversion based on the score (Abstract).
Alba et al. (Pub. No. US 2018/0373691 A1) teaches a computer-implemented method for identifying candidate linguistic replacements to improve text message effectiveness involving determining multiple candidate replacement terms, substituting the candidates into the input text to produce multiple modified input texts, and determining grammatical accuracy of the modified input texts. The candidates are ranked according to criteria and displayed with their ranks (Abstract).
Fink et al. (Pub. No. US 2017/0277682 A1) teaches a system to produce a document with transformed terms associated with geographic locations. The system analyzes a document, identifies terms with equivalents in the same language, and transforms the terms based on the geographical location associated with the user (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655